Earl Warren: Mr. Davis, you may proceed.
Jeff Davis: If Your Honor please. When I stated awhile ago the demands of the union at the time the strike began are neglected to refer to the point in the record. There is a showing that the fact which I stated were in accordance with the testimony. That testimony was given by an international representative of the union and it appears at page 117 of the record. As I was saying immediately before the luncheon recess, we feel that nothing could be more disruptive of industrial peace than for the Board to give release under the -- relief under the Act to an employer, to our union, or to employees who have violated the terms of the collective bargaining agreement in effect at that time. It seems from the legislative history that everyone involved was of the opinion that when a collective bargaining contract is entered into between a union and a company, that both sides should faithfully perform the contract. At page 1 -- at page 21 of our brief, we cite a statement made by the minority and the minority report of the Taft-Hartley bill in the Senate in which the minority stated there can be no question that collective bargaining agreements like other contracts should be faithfully performed by the parties. And at page 43 of the appendix of our brief, we -- appears a statement by President Truman who vetoed the Taft-Hartley Act. To this effect, as a part of the Senate Report on the bill, we quoted in the Senate Report. We shall have to find matters not only of peaceful negotiation of labor contracts, but also ensuring industrial peace for the life of contracts. Contracts once made must be lived up to and should be changed only in the manner agreed upon by the parties. If we expect confidence and agreements made, there must be responsibility and integrity on both sides in carrying them out. Now --
Earl Warren: Mr. Davis, would there be any difference between under your construction of the Act whether an agreement had a no-strike clause or not?
Jeff Davis: No, Mr. Chief Justice --
Earl Warren: It's just the same. It will be exactly the same. We take the position that I -- if I agree to work for you two weeks, it is certainly not necessary for me to put into the contract that I won't refuse to work for you for two weeks.
Earl Warren: Well I thought -- I thought that in these negotiations that you are carrying on, one of the -- one of the issues was whether you would have a no-strike clause in the amended contract.
Jeff Davis: That's very true, Your Honor. We always took the position from the inception of this thing, that this strike was in violation of the contract regardless of it having contained a no-strike law. The union took the other position. We were negotiating for a no-strike clause not because we thought it was necessary, but because the union thought it was necessary. And we wanted to get a contract for the ensuing year which even the union would recognize as one that had to be carried out in good faith.
Speaker: Mr. Davis, the Court of Appeals did not pass on the question as to whether what was done here was a violation of the contract, isn't that right?
Jeff Davis: That's right, Your Honor.
Speaker: The Board did.
Speaker: The Board did not either, Your Honor.
Speaker: Did not either? Well --
Jeff Davis: As I read the Board's decision that question was not pass upon by them but it was raised by us between the Boards.
Speaker: Suppose -- suppose we came to conclusion that the Section 8 (d) (4) was violated on the contract question, wouldn't that have to go back to the -- or shouldn't have go back to the Court of Appeals for it to rest over that question before we -- I don't think so, Your Honor. We cite two cases in our brief one a very reason one in which this Court has held. I think the decision of the lower court is correct regardless of the ground upon which the Court rendered its decision, the order should be affirmed. And we're not yet ready to say, that the Court, lower court, wasn't right in applying 8 (d) to the facts in this case. We're coming to that point in a moment. I will tell you why in my judgment, the court below put this decision on 8 (d). They had already reached that decision in another case before I went to the Court of Appeals. So, it was natural for them to follow their previous decision which has been rendered or some -- or shortly after this strike began in 1952 and our case was not in the Court of Appeals -- oh, until I believe 1954, it's been two years I think. The record will show when the -- when the opinion of the lower court was rendered, this is the order -- well --
Speaker: You --
Jeff Davis: April 22nd, 1955.
Speaker: May I ask you another question?
Jeff Davis: Yes.
Speaker: Do you -- do you think that the question of what the contract means or where there has been a breach of the case has anything to do with the question to whether 8 (d) is violated or not? Yes, sir and if Your Honor -- if Your Honor would permit, I'll proceed immediately to discuss 8 (d) because I do want to discuss before my time expires. We say however that because this contract, this strike was in violation of contract that the Board had no authority or right whatsoever under the Act to grant any relief either to the union or to the man. I don't care what kind of relief it was. They lost the protection of the Act when the union called this strike in violation of contract and when the men supported the strike by participating in it. Now let's turn to 8 (d). We contend that this strike terminated within the meaning or Section 8 (d) of the Act. The collective bargaining agreement between the union and Lion Oil Company, which was in existence at the time the strike began, the refusal of the strikers to work for the compensation provided in the contract, brought the contract to an end. At the time the strike was called, the union had a right to terminate this contract by a sixty-day notice of termination to the company. The union didn't see fit to terminate the contract, but it called the men out on strike in total breach and repudiation of the contract without any semblance of the effort to comply with 8 (d). Now, if the union had given notice of termination and had called the strike within sixty days following, clearly, the strike would have been a violation of 8 (d). Now, we take the position that in this case --
Felix Frankfurter: Why do you say clearly?
Jeff Davis: Sir?
Felix Frankfurter: Why do you say clearly?
Jeff Davis: (Voice Overlap) because I suppose -- because the action -- the wording of the action to me seems so clear that anybody could deny that.
Felix Frankfurter: There are no -- there's no argument about that.
Jeff Davis: I don't -- there isn't in my mind, Your Honor. Now, merely because the union in this case, made no effort at all to comply with 8 (d), should the union or the strikers be put in a more favorable position in this case than they would be -- would have been in, had the union given the notice of termination and then call a strike before the expiration of sixty days. We say that to avoid that unreasonable situation where in this case the Court would say that the union and the men are in a more favorable position and if they had given those termination and call to strike, all we need to do is to give an interpretation to the word terminate in the introductory clauses of the proviso of 8 (d) which I think is a true meaning of it to denote not only terminating a contract in accordance with the provisions of the contract, but also to denote terminating a contract by a complete breach and repudiation of it. Now, if the Court were to see fit to adopt that interpretation of the word “terminate” in the introductory clauses of 8 (d) which says, “No party shall terminate without doing one, two, three, and four” to construe the word terminate, to denote not only terminating a contract in accordance with the provisions of the contract, but bringing a contract to an end by a complete breach and repudiation of it then you have the facts of this case fit 8 (d) perfectly. If you do not interpret the word “terminate” as including a total breach and repudiation of a contract then I frankly admit that 8 (d) has no application in this case at all. By the same token, the argument which distinguished counsel for the Board made to the effect that the modification provisions in this contract applied and that the union met the requirements of 8 (d) relative to modification of the contract, we contend that unless you have a person one side to a contract, one person, a unilateral move which would effect modification of a contract then the provisions of 8 (d) set forth in paragraph 1, 2, 3 and 4 never arise. The statute says in plain terms that no one shall modify or terminate a contract. So that means -- that means action by unilateral act. In this case, the union had no right to modify the contract. Article 1 of the contract did not provide the modification. Learned counsel for the Board fall into error in their very statement of the question involved. At page 2 of their brief, they state the question involved. The question presented is whether the requirements of this Section at 8 (d) is satisfied when a contract provides for negotiation and adoption of modifications at an interim date during its term. Now, this contract in this case did not provide for negotiation and adoption of modifications. True, at one -- as the first condition preceded to termination either side could suggest an amendment to the contract, but that's a far cry from a provision that provides the modification. There's not the slightest indication that either party to whom such a proposal is made have to agree to it either in the form in which the amendment is proposed or in any altered form. This contract only provided in Article 1 and that's the provision that control, setup a specific method of termination of the contract. The Article provides that the contract should extend for one year and thereafter until counsel, in accordance with the procedure, later stated. That procedure constituted four points, a suggested amendment by one of the parties. Negotiation for sixty days in an effort to agree on the amendment, failure of agreement on the amendment, those are the -- were the three conditions precedent to either party having the right to terminate and when those three conditions precedent have been met, either party could terminate the agreements. We contend, if the Court please, that although the provision of that contract is unusual, it is not anymore unusual than Section 8 (d) of the Act and that that provision was hand tailored to fit the termination provision of Section 8 (d) of the Act. Consequently, in this case the contract was in full force and effect when the strike occurred. Now going back --
Felix Frankfurter: -- the Board counsel admits that Mr. Davis.
Jeff Davis: Sir?
Felix Frankfurter: The Board counsel admits the contract was alive with the exact term which you have (Inaudible) when the strike was under -- was under (Inaudible).
Jeff Davis: Yes, sir. There's never been any question to anyone's mind about that, Your Honor. And on the 8 (d) argument in conclusion, let me state. That if we are correct in the proper interpretation of the word terminate as used in the introductory clauses of 8 (d) which would lead to a strike in total breach and repudiation of contract being a termination of it within the meaning of the statute. Then it was an unfair labor practice in this case for the union to call a strike and the men participated in an unfair labor practice. We contend that if that be true, the Board has no authority to grant any relief whatsoever to the union or to the men because to grant relief to a person to any group of person who had brought about a labor dispute for an unfair labor practice would not be in furtherance of the purposes of the Act. We submit, if the Court please, on either points, that we have made the decision of the Court of Appeals in this case setting aside the order of the Board was proper and should be affirmed and I thank the Court very much.
Earl Warren: Mr. Kammholz.
Theophil C. Kammholz: Nothing more.
Earl Warren: Nothing more.